                                                                                                                                                tlu
AO 467 (Rev. 0l/09) Order Requiring a Defendant to Appear in the Disfict Where Charges are Pending and Transferring Bail



                                       UNTTBo STATBS DISTruCT COURT
                                                                           for the
                                                             Northern District of Illinois

                   United States of America                                    )
                                                                               )      case   No.18ca         7o8 -         L


                                                                               )
 Jorne-r F ^ BIe.. sn q                                                        )      Charging District:
                                                                                                                                                             -pL (
                              Defendant                                        )      charging District's case No. eQ.          - t8-   I   3 7 {-   P+ttt



                      ORDER REQUIRING A DEFENDAI\T TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AI\iD TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court axe:


place : Lt   S . Dtcrirr e"lr Cot-tr*         Qr-f h a Dr rltrrtn-t o S                Courtroom     No.:           rLl    /4
     flri zona '
 4ott*t- r,rroshrnq\onS{, Pnoe^\t' AL
                                      85e3^e                                          Date and Time:        pgg€rnber b, &O t8
        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.



Date:        /O'23-18
                                                                         H " Oa.'i A t-ueur rns- +,-(f,-S,#agistcole                           T4le
